     Case 2:19-bk-12504-BB        Doc 21 Filed 06/17/19 Entered 06/17/19 12:54:38    Desc
                                   Main Document    Page 1 of 11



 1   SARAH R. WOLK, ESQ. (SBN 251461)
     srw@wolklevine.com
 2   ZACHARY LEVINE, ESQ. (SBN 265901)
     zjl@wolklevine.com
 3   WOLK & LEVINE, LLP
     535 N. Brand Blvd., Ste. 300
 4   Glendale, CA 91203
     Telephone: (818) 241-7499
 5   Facsimile: (323) 892-2324
 6   Attorneys for Plaintiff
     KYLE CHASSE
 7
 8
                               UNITED STATES BANKRUPTCY COURT
 9
         FOR THE CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10
11   In re:                                )      Case No. 2:19-bk-12504-BB
                                           )
12                                         )
                                           )      Chapter 7
13   HERZSTOCK, EDWARD J.                  )
     _____________________________________ )      Adversary No.
14                                         )
     KYLE CHASSE, an individual,           )      COMPLAINT FOR
15                                         )      NONDISCHARGEABILITY OF DEBT
                                           )      PURSUANT TO 11 U.S.C. §§ 523(a)(2)(A),
16                    Plaintiff,           )      523(a)(2)(B), 523(a)(6), AND 523(a)(19);
           vs.                             )      NONDISCHARGEABILITY OF
17                                         )      DEBTOR’S ESTATE PURSUANT TO 11
                                           )      U.S.C. §§ 727 (a)(2)(A), 727(a)(4)(A),
18   EDWARD J. HERZSTOCK, an individual;   )      727(a)(5), AND 727(a)(7); TRUSTEE TO
                                           )      EXAMINE ACTS AND CONDUCT OF
19                                         )      DEBTOR; AND AVOIDANCE OF
                      Defendants.          )      CONTRACT
20                                         )
                                           )
21                                         )
                                           )
22                                         )
                                           )
23                                         )
24
25
26
27
28


                                               1
                                    KYLE CHASSE’S COMPLAINT
     Case 2:19-bk-12504-BB          Doc 21 Filed 06/17/19 Entered 06/17/19 12:54:38               Desc
                                     Main Document    Page 2 of 11



 1             Creditor and Plaintiff Kyle Chasse complains and alleges against Debtor and Defendant
 2   Edward J. Herzstock as follows:
 3                                    JURISDICTION AND VENUE
 4      1. This complaint commences an adversary proceeding within the meaning of Federal Rule
 5   of Bankruptcy Procedure section 7001(6).
 6      2. This is a core proceeding pursuant to 28 U.S.C. sections 157(b)(2)(E), (H), (I), and (J).
 7      3. This court has jurisdiction over this proceeding pursuant to 28 U.S.C. sections 1334(b);
 8   157(a); and 157(b)(2)(E), (H), (I), and (J).
 9      4. Venue for this adversary proceeding properly lies in this judicial district pursuant to 28
10   U.S.C. section 1409(a) in that this proceeding is relate to a case under Title 11 of the Bankruptcy
11   Code.
12                                                  FACTS
13      5. Debtor is a co-founder of Revleap Corp. (“Revleap”), a Delaware corporation doing
14   business in the State of California. Revleap used proprietary software to increase positive
15   internet reviews for businesses and mitigate negative ones.
16      6. Revleap’s Certificate of Incorporation filed with the Delaware Secretary of State on
17   November 14, 2013 states that Revleap is authorized to issue one thousand five hundred (1,500)
18   shares of common stock.
19      7. In 2015, Yelp, Inc. filed a civil action against Debtor and Revleap in the United States
20   District Court for the Northern District of California via Case No. 5:15-cv-00693-PSG (“Yelp
21   Case”).
22      8. On or about March 21, 2016, the parties to the Yelp Case reached a settlement agreement
23   that included, inter alia, terms that required Debtor and Revleap to cease certain activities and to
24   make certain payments to Yelp.
25      9. In 2016, Debtor solicited Plaintiff to invest in Revleap. He made statements to Plaintiff
26   about the success of Revleap’s business, including but not limited to stating that Revleap had
27   over one thousand (1,000) customers and a customer retention rate of over seventy percent
28   (70%) after twelve (12) months with a ninety percent (90%) profit margin. Debtor failed to


                                                  2
                                       KYLE CHASSE’S COMPLAINT
     Case 2:19-bk-12504-BB         Doc 21 Filed 06/17/19 Entered 06/17/19 12:54:38                Desc
                                    Main Document    Page 3 of 11



 1   disclose all, including material, facts about the Yelp Case. He stated that the Yelp Case was
 2   dismissed and that there were no stipulations, damages, or settlement agreements.
 3      10. Plaintiff does not have significant business or financial experience as referenced in
 4   California Corporations Code section 25110 et seq.
 5      11. In or about June 2016, Plaintiff and Debtor entered into a verbal agreement, which was
 6   reduced to writing, whereby Plaintiff would provide a total of $100,000.00 to Revleap in
 7   exchange for a ten percent (10%) ownership interest in Revleap and services to Revleap as its
 8   Chief Operating Officer in exchange for an additional five percent (5%) interest. Additionally,
 9   Plaintiff would receive another five percent (5%) interest after a successful round of funding.
10      12. Subsequent to entering into this agreement with Debtor, Plaintiff deposited twenty-seven
11   thousand dollars ($27,000.00) into a bank account provided to him by Debtor.
12      13. Debtor did not properly register and qualify Revleap’s stock pursuant to California
13   Corporations Code section 25110.
14      14. On or about August 16, 2016, Plaintiff requested, and Debtor provided to Plaintiff,
15   documents showing Revleap’s use of Plaintiff’s investment monies. Said documents contained
16   inaccurate and false information.
17      15. In or about September 2016, Debtor willfully caused Revleap to breach the Yelp
18   settlement agreement by, inter alia, failing to make required payments.
19      16. Additionally, since entering the agreement with Debtor, Plaintiff learned that Debtor’s
20   statements and representations about Revleap’s number and retention rate of customers were
21   false, and the correct figures were substantially lower.
22      17. Toward the end of 2016, Plaintiff stopped providing any information about or access to
23   Revleap’s business.
24      18. Debtor placed Revleap’s property, including but not limited to, social media, merchant
25   accounts, and domain registrations, in his personal name for his personal benefit. He also used
26   and commingled Revleap’s funds and assets for his personal benefit, as well as allowing the use
27   of and transferring them to other persons and entities without compensation to Revleap.
28


                                                    3
                                         KYLE CHASSE’S COMPLAINT
     Case 2:19-bk-12504-BB         Doc 21 Filed 06/17/19 Entered 06/17/19 12:54:38                Desc
                                    Main Document    Page 4 of 11



 1      19. On February 16, 2017, Plaintiff filed case number BC650935 in the Los Angeles
 2   Superior Court against Debtor for breach of the investment contract, declaratory relief, money
 3   had and received, fraud, specific performance of investment contract, violation of California
 4   Corporations Code section 25110, and violation of California Corporations Code section 25401
 5   concerning the above-referenced actions and omissions (“Chasse Case”). Default has been
 6   entered against Debtor in this case, and he has not participated in it. The case is currently stayed
 7   due to Debtor’s bankruptcy filing.
 8      20. Debtor has, and continues, to represent to third parties, including on his Schedule A/B in
 9   United States Bankruptcy Court case number 2:19-bk-12504-BB, that he is the sole owner and
10   shareholder of Revleap. He also has not refunded any of Plaintiff’s investment money.
11      21. On February 6, 2017, Alec Farwell filed a complaint for derivate and individual claims
12   against Debtor and Revleap, among others, in the Los Angeles Superior Court. This case is
13   number BC649430 (“Farwell Case”), and Debtor answered and participated in the case. The case
14   is currently stayed due to Debtor’s bankruptcy case.
15      22. In February 2019 and approximately a month before Debtor initiated his bankruptcy case,
16   Debtor was deposed in two sessions in the Farwell Case. In said deposition sessions, Debtor
17   contradicted prior declarations and written discovery responses in that case, that were all signed
18   under penalty of perjury. He admitted that he did not, and does not, know what documents and
19   information must be provided to investors in Revleap, and that he did not have an attorney assist
20   him to ensure legal compliance. Furthermore, he stated that he resides in Miami, Florida, not Los
21   Angeles, California as he stated in Schedule A/B in his bankruptcy case; and that his annual
22   income is approximately $250,000.00 and his net worth is more than $1,000,000.00, contrary to
23   his contentions in his bankruptcy schedules. He also stated that he owns a software program
24   other than the one that was used in Revleap that he could sell, but this software is not listed on
25   his bankruptcy schedules as an asset.
26      23. Since the time that Debtor excluded Plaintiff from all of Revleap’s business, he consulted
27   for and was involved in the formation and operation of a business called Revleap International,
28   which had and has the same general business model as Revleap. Debtor licensed Revleap’s


                                                 4
                                      KYLE CHASSE’S COMPLAINT
     Case 2:19-bk-12504-BB          Doc 21 Filed 06/17/19 Entered 06/17/19 12:54:38             Desc
                                     Main Document    Page 5 of 11



 1   proprietary software to Revleap International and maintained the profits of that agreement for
 2   himself. On information and belief, Debtor also provided other proprietary data and trade secrets
 3   of Revleap, such as customer information, to Revleap International. Furthermore, Debtor was
 4   paid large sums of money for consulting work for Revleap International after licensing the
 5   software.
 6                                     FIRST CLAIM FOR RELIEF
 7   Nondischargeability of Debt Against Edward J. Herzstock Pursuant to 11 U.S.C. § 523(a)(2)(A)
 8      24. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 23,
 9   inclusive, as though fully set forth hereat.
10      25. Debtor made fraudulent statements and representations to Plaintiff to entice him to
11   provide him money.
12      26. Based on those statements and representations, Plaintiff provided Debtor with
13   $27,000.00.
14      27. Debtor thereafter made further false statements and misrepresentations to Plaintiff
15   concerning the use of Plaintiff’s $27,000.00.
16      28. Debtor did not provide Plaintiff equity in Revleap, as promised, and has not refunded
17   Plaintiff’s money.
18      29. Debtor obtained and maintained Plaintiff’s $27,000.00 through false pretenses, false
19   representations, and fraud. Thus, pursuant to 11 U.S. C. section 523(a)(2)(A), Debtor’s debt to
20   Plaintiff for $27,000.00 should not be discharged.
21                                   SECOND CLAIM FOR RELIEF
22   Nondischargeability of Debt Against Edward J. Herzstock Pursuant to 11 U.S.C. § 523(a)(2)(B)
23      30. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 23,
24   inclusive, as though fully set forth hereat.
25      31. Debtor provided Plaintiff with written information about how his investment money in
26   Revleap was being used.
27      32. The information provided in the written materials was false.
28


                                                   5
                                        KYLE CHASSE’S COMPLAINT
     Case 2:19-bk-12504-BB          Doc 21 Filed 06/17/19 Entered 06/17/19 12:54:38                Desc
                                     Main Document    Page 6 of 11



 1       33. Debtor owned at least a portion of Revleap, was an officer of Revleap, and was a director
 2   of Revleap, at the time that the false written materials were provided to Plaintiff.
 3       34. Debtor knew the information provided was false and intended Plaintiff to believe it to be
 4   true.
 5       35. Plaintiff relied on the information for some time and therefore did not immediately
 6   demand a refund or other compensation.
 7       36. Based on the foregoing and pursuant to 11 U.S.C. § 523(a)(2)(B), Debtor’s debt to
 8   Plaintiff for $27,000.00 should not be discharged.
 9                                     THIRD CLAIM FOR RELIEF
10     Nondischargeability of Debt Against Edward J. Herzstock Pursuant to 11 U.S.C. § 523(a)(6)
11       37. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 23,
12   inclusive, as though fully set forth hereat.
13       38. Debtor intended to take Plaintiff’s money for his own use and benefit. He also intended to
14   use Revleap’s assets for his own use and benefit.
15       39. Debtor knowingly provided false information and documents to Plaintiff to induce him
16   into paying him money under false pretenses.
17       40. Debtor has not repaid any of Plaintiff’s investment money or provided him with any
18   ownership interest in Revleap.
19       41. Plaintiff has been injured in an amount according to proof at trial due to Debtor’s willful
20   and malicious actions and omissions.
21                                    FOURTH CLAIM FOR RELIEF
22   Nondischargeability of Debt Against Edward J. Herzstock Pursuant to 11 U.S.C. § 523(a)(19)
23       42. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 23,
24   inclusive, as though fully set forth hereat.
25       43. Debtor violated securities laws in his transactions with Plaintiff, including but not limited
26   to California Corporations Code sections 25110 and 25401.
27       44. Debtor made fraudulent and deceitful statements and representations in connection with
28   Plaintiff’s potential and actual purchase of securities in Revleap.


                                                   6
                                        KYLE CHASSE’S COMPLAINT
     Case 2:19-bk-12504-BB          Doc 21 Filed 06/17/19 Entered 06/17/19 12:54:38           Desc
                                     Main Document    Page 7 of 11



 1      45. Thus, pursuant to 11 U.S.C. section 523(a)(19), Debtor’s debt to Plaintiff should not be
 2   discharged.
 3                                     FIFTH CLAIM FOR RELIEF
 4             Nondischargeability of Debtor’s Estate Pursuant to 11 U.S.C. § 727 (a)(2)(A)
 5      46. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 23,
 6   inclusive, as though fully set forth hereat.
 7      47. As of his deposition sessions in the Farwell Case in February 2019, Debtor owned
 8   valuable software, was receiving compensation from Revleap International for Revleap’s
 9   software, was earning an annual salary of approximately $250,000.00, and had a net worth of
10   over $1,000,000.00.
11      48. These assets were not disclosed in Debtor’s bankruptcy filings. Thus he either concealed
12   them or transferred them prior to filing his paperwork to avoid creditors from benefitting from
13   them.
14      49. Since Debtor concealed or transferred these assets less than a year before he filed for
15   bankruptcy, he should not be granted a discharge under 11 U.S.C. section 727.
16                                     SIXTH CLAIM FOR RELIEF
17             Nondischargeability of Debtor’s Estate Pursuant to 11 U.S.C. § 727 (a)(4)(A)
18      50. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 23,
19   inclusive, as though fully set forth hereat.
20      51. As of his deposition sessions in the Farwell Case in February 2019, Debtor owned
21   valuable software, was receiving compensation from Revleap International for Revleap’s
22   software, was earning an annual salary of approximately $250,000.00, and had a net worth of
23   over $1,000,000.00.
24      52. 11 U.S.C. section 521 requires a debtor in bankruptcy to file a schedule of assets, a
25   schedule of current income, a statement of his financial affairs, a statement of the amount of
26   monthly net income itemized to show how the amount is calculated, and inter alia, a statement
27   disclosing any reasonably anticipated increase in income over the next twelve (12) month period
28   following the date of the filing of the bankruptcy petition.


                                                   7
                                        KYLE CHASSE’S COMPLAINT
     Case 2:19-bk-12504-BB          Doc 21 Filed 06/17/19 Entered 06/17/19 12:54:38               Desc
                                     Main Document    Page 8 of 11



 1      53. The assets Debtor described in his February 2019 deposition sessions were not disclosed
 2   in Debtor’s bankruptcy filings.
 3      54. Moreover, Debtor stated he resides in Los Angeles, California in his bankruptcy
 4   paperwork. In his deposition, he stated that he resides at 3921 Alton Road, #143, Miami Beach,
 5   Florida 33140.
 6      55. Debtor’s bankruptcy case was filed under oath. Debtor knew his residence, his salary, and
 7   of assets that he did not disclose. Thus, he knowingly and fraudulently filed inaccurate
 8   documents in his bankruptcy case under oath. As a result, pursuant to 11 U.S.C. section
 9   727(a)(4)(A), Debtor should not be granted a discharge.
10                                   SEVENTH CLAIM FOR RELIEF
11               Nondischargeability of Debtor’s Estate Pursuant to 11 U.S.C. § 727 (a)(5)
12      56. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 23,
13   inclusive, as though fully set forth hereat.
14      57. As of his deposition sessions in the Farwell Case in February 2019, Debtor owned
15   valuable software, was receiving compensation from Revleap International for Revleap’s
16   software, was earning an annual salary of approximately $250,000.00, and had a net worth of
17   over $1,000,000.00.
18      58. These assets were not disclosed in Debtor’s bankruptcy filings, and Debtor did not
19   explain what happened to the assets and why they were not used to pay his liabilities.
20      59. Thus, pursuant to 11 U.S.C. section 717(a)(5), Debtor should not be granted a discharge.
21                                     EITHTH CLAIM FOR RELIEF
22               Nondischargeability of Debtor’s Estate Pursuant to 11 U.S.C. § 727 (a)(7)
23      60. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 23, 47
24   through 49, 51 through 55, and 57 through 59, inclusive, as though fully set forth hereat.
25      61. Debtor is in control, an officer, and director of Revleap.
26      62. The actions and omissions described in Plaintiff’s allegations herein in connection with
27   11 U.S.C. sections 727(a)(2), 727(a)(4), and 727(a)(5) occurred within one year before the date
28   of the filing of Debtor’s bankruptcy petition and concern an insider.


                                                   8
                                        KYLE CHASSE’S COMPLAINT
     Case 2:19-bk-12504-BB          Doc 21 Filed 06/17/19 Entered 06/17/19 12:54:38               Desc
                                     Main Document    Page 9 of 11



 1      63. Based on the foregoing, Debtor should not be granted a discharge under 11 U.S.C.
 2   section 727.
 3                                     NINTH CLAIM FOR RELIEF
 4      Request For Trustee of Debtor’s Bankruptcy Estate to Examine the Acts and Omissions of
 5                                Debtor Pursuant to 11 U.S.C. § 727(c)(2)
 6      64. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 63,
 7   inclusive, as though fully set forth hereat.
 8      65. Plaintiff believes there is a sufficient basis for an in-depth and thorough investigation and
 9   examination of Debtor’s actions and omissions prior to discharge in his bankruptcy case, so that
10   the Trustee may make an informed decision when determining whether a discharge is
11   appropriate.
12      66. Plaintiff hereby requests this Court order the Trustee to make such investigation and
13   examination.
14                                    TENTH CLAIM FOR RELIEF
15         Avoidance of Contract Pursuant to the California Uniform Voidable Transactions Act
16      67. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 23,
17   inclusive, as though fully set forth hereat.
18      68. Debtor, purportedly on behalf of Revleap, contracted with Revleap International for the
19   exclusive use and potential sale of Revleap’s proprietary software. Said contract required
20   Revleap International to pay $500.00 per month, and gave it the option to purchase the software
21   outright for $5,000.00.
22      69. Although the software was owned by Revleap, Debtor acted for his own benefit and
23   interest and kept the money Revleap International paid for the use of the software solely for his
24   personal benefit and gain.
25      70. Debtor knew that the software was an asset of Revleap, but nonetheless entered into the
26   contract with Revleap International with the intent to defraud his creditors, including but not
27   limited to Plaintiff and Alec Farwell. Debtor intended to and did reap the benefit of the valuable
28   software, and Plaintiff received nothing for it.


                                                   9
                                        KYLE CHASSE’S COMPLAINT
     Case 2:19-bk-12504-BB          Doc 21 Filed 06/17/19 Entered 06/17/19 12:54:38             Desc
                                    Main Document    Page 10 of 11



 1       71. Debtor knew that $5,000.00 and an exclusive license for $500.00 per month were not
 2   reasonable compensation amounts for Revleap’s software.
 3       72. According to Debtor’s bankruptcy filings, he has over $2,000,000.00 in liabilities. Thus,
 4   Debtor entered into the contract with Revleap International for compensation that was not an
 5   equivalent value for the exclusive use of the software knowing that he would not be able to pay
 6   his debts and his creditors would get nothing.
 7       73. Plaintiff’s claims against Debtor concerning Revleap arose before Debtor entered into the
 8   contract with Revleap International.
 9       74. Debtor now claims he is insolvent.
10       75. According to California Corporations Code sections 3439.04, 3439.05, and 3439.07,
11   Plaintiff may obtain an avoidance of the Revleap International contract in order to satisfy
12   Debtor’s obligations to him. Additionally, if Revleap International has not yet purchased the
13   software pursuant to the licensing agreement, Plaintiff requests an injunction against further
14   disposition and transfer of the software.
15                                       PRAYER FOR RELIEF
16           Wherefore, Plaintiff and Creditor Kyle Chasse requests judgment against Defendant and
17   Debtor Edward J. Herzstock as follows:
18       1. On the First, Second, Third, and Fourth claims for relief, a judgment against Debtor, a
19   determination that Debtor’s debt to Plaintiff is nondischargeable, and punitive damages
20   according to proof at trial;
21       2. On the Fifth, Sixth, Seventh, and Eighth claims for relief, a judgment against Debtor and
22   determination that Debtor is denied a discharge under 11 U.S.C. section 727;
23       3. On the Ninth claim for relief, an order that the Trustee examine Debtor’s acts and
24   omissions to determine whether a ground exists for denial of a discharge;
25       4. On the Tenth claim for relief, avoidance of the licensing agreement with Revleap
26   International for Revleap’s software and an injunction against the further disposition and/or
27   transfer of said software;
28       5. For judgment for Plaintiff and against Debtor for damages according to proof at trial;


                                                 10
                                       KYLE CHASSE’S COMPLAINT
     Case 2:19-bk-12504-BB         Doc 21 Filed 06/17/19 Entered 06/17/19 12:54:38          Desc
                                   Main Document    Page 11 of 11



 1      6. For costs incurred as permitted by law and/or contract;
 2      7. For attorney’s fees as permitted by law and/or contract;
 3      8. For interest at the lawful and/or contracted rate;
 4      9. For other relief as this Court may deem just and proper.
 5
 6         Plaintiff also requests a trial by jury.
 7
 8
 9
     DATED: June 10, 2019                                 WOLK & LEVINE, LLP
10
11
                                                          By:_/s/ Sarah R. Wolk______________
12                                                        Sarah R. Wolk, Esq.
                                                          Attorneys for Plaintiff KYLE CHASSE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 11
                                       KYLE CHASSE’S COMPLAINT
